        2:18-cv-02101-CSB-EIL # 30            Page 1 of 8                                               E-FILED
                                                               Wednesday, 03 October, 2018 03:50:15 PM
                                                                           Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

 ANDREW MINIK, JOEL VALDEZ, and
 BLAIR NELSON,

                        Plaintiffs,

 vs.                                                   Case No. 2:18-cv-02101-CSB-EIL

 (1) BOARD OF TRUSTEES OF THE
 UNIVERSITY OF ILLINOIS, including
 RAMON CEPEDA, DONALD J. EDWARDS,
 PATRICK J. FITZGERALD, STUART C.
 KING, TIMOTHY KORITZ, EDWARD L.
 MCMILLAN, JAMES D. MONTGOMERY,
 SR., JILL B. SMART, TRAYSHAWN M.W.
 MITCHELL, KARINA REYES, EDWIN
 ROBLES,        and      GOVERNOR           BRUCE
 RAUNER, (2) TIMOTHY KILLEEN, President
 of the University of Illinois, in his official
 capacity, (3) ROBERT J. JONES, Vice-
 President of the University of Illinois and
 Chancellor for the University of Illinois
 Urbana-Champaign campus, (4) RONY DIE,
 Assistant Dean of Students of the University of
 Illinois at Urbana-Champaign, in his official
 capacity; (5) TARIQ KHAN, Graduate
 Instructor in his official and individual capacity,

                        Defendants.

                      MEMORANDUM OF LAW SUPPORTING
                  UNIVERSITY DEFENDANTS' MOTION TO DISMISS
                MINIK'S AND VALDEZ'S CLAIMS FOR PROSPECTIVE
                RELIEF DUE TO MOOTNESS AND LACK OF STANDING

       Defendants Board of Trustees of the University of Illinois, including Ramon Cepeda,

Donald J. Edwards, Patrick J. Fitzgerald, Stuart C. King, Timothy Koritz, Edward L. McMillan,

James D. Montgomery, Sr., Jill B. Smart, Trayshawn M.W. Mitchell, Karina Reyes, Edwin

Robles, and Governor Bruce Rauner, Timothy Killeen, President of the University of Illinois,

Robert J. Jones, Vice President of the University of Illinois and Chancellor for the University of


                                                                                  302328722v1 1008237
        2:18-cv-02101-CSB-EIL # 30              Page 2 of 8



Illinois Urbana-Champaign, and Rony Die, Assistant Dean of Students (collectively "University

Defendants"), by their attorneys, Hinshaw & Culbertson LLP, urge dismissal of the claims for

prospective relief brought by Plaintiffs Andrew Minik ("Minik") and Joel Valdez ("Valdez") on

the grounds of mootness and lack of standing.

                                            INTRODUCTION

       Minik and Valdez are not enrolled students at the University of Illinois at Urbana-

Champaign (the "University") at this time, are not registered as students for the University's Fall

2018 academic term, and are not eligible to register for classes at the University for reasons

unrelated to this litigation. Accordingly, they face no real or imminent threat of future injury

from the University Defendants for any infractions of the Student Code or for violating any No

Contact Directive. Because their claims for prospective relief cannot be addressed by this Court,

those claims are moot; they lack standing on those claims; and the Court does not have subject

matter jurisdiction on those claims, compelling dismissal of those claims.

                                     FACTUAL BACKGROUND

       Only those facts necessary for consideration of this Motion are presented herein.

       On November 16, 2017, while enrolled as a student at the University, Valdez,

accompanied by Plaintiff Blair Nelson, 1 had an altercation with Co-Defendant Tariq Khan

("Khan"). Compl., ¶¶ 27, 30, 32, 48, 65. The altercation emanated from the differing political

viewpoints of Plaintiffs and Khan. Compl., ¶¶ 14, 15, 19, 21, 28.

       Two days later, Minik published an article regarding the altercation and a video

portraying it on the website of Campus Reform, an organization that reports on liberal "bias and

abuse" on college compasses. Compl., ¶¶ 15, 34. According to Khan, after Minik published his


1
       This Motion is not directed at Nelson.


                                                   2
                                                                                   302328722v1 1008237
        2:18-cv-02101-CSB-EIL # 30          Page 3 of 8



article, Khan received multiple electronic communications, which he interpreted as threatening.

Khan's Counterclaims (Doc. #13, ¶32).

        As a result of these events, Defendant Rony Die, the University's Assistant Dean of

Students, issued a No Contact Directive, directing Minik and Valdez "to have NO CONTACT

with Tariq Khan." Compl., ¶¶36, 37. Breach of the No Contact Directive could result in

discipline under the University's Student Code.      See University Exhibit 1 attached to the

University Defendants' Memorandum of Law in Support of their earlier motion to dismiss (Doc.

#10).

        Valdez was disciplined under the Student Code after he urged another person to "beat

[Khan's] ass ASAP." Compl., ¶¶54, 56. Valdez was issued a University Censure and directed to

write an essay. Valdez, however, did not write the essay, resulting in "a disciplinary hold" being

placed on his account. Compl., ¶¶57, 58, 59, 82. (The disciplinary hold is not a basis for this

Motion.)

        Minik and Valdez contend that the University Defendants have violated their First and

Fourteenth Amendment rights and ask this Court, inter alia, for declaratory and injunctive relief

prohibiting enforcement of the Student Code against them. Among the many problems with the

Complaint, however, is that neither Minik nor Valdez are current students at the University and

are not eligible to register as students at the University. See Declaration of Meghan Hazen,

attached to the Motion.

        Not only was there a disciplinary hold placed on Valdez, but he also is under a financial

hold with the University and an immunization hold, both of which prevent him from registering

for courses until satisfactory arrangements have been made to address the indebtedness and the

immunizations.    The financial hold was placed on Valdez on February 6, 2018,             and the



                                                3
                                                                                  302328722v1 1008237
        2:18-cv-02101-CSB-EIL # 30           Page 4 of 8



immunization hold was placed on September 17, 2017.            Those holds are unrelated to the

disciplinary hold or any of the events or allegations in the Complaint.

       On the other hand, Minik was dismissed from the University at the end of the Spring

2018 academic term. He had previously been dismissed for academic reasons, but, after his

appeal of that prior dismissal, Minik was allowed to register but only under academic probation.

Having failed to satisfy the terms of that probation, Minik's status as a student at the University

ended upon conclusion of the Spring 2018 term.

                                   STANDARD OF REVIEW

       Standing is a jurisdictional issue. Moore v. Watson, 838 F.Supp.2d 735, 761 (N.D. Ill.

2012). "Mootness is understood… as the doctrine of standing set in a time frame." VWM

Student Assn v. Lovell, 888 F.3d 854, 860 (7th Cir. 2018) (internal quotation marks and citation

omitted). "[I]f at any point the plaintiff would not have standing to bring suit at that time, the

case has become moot." Milwaukee Police Ass'n v. Board of Fire & Police Commr's, 708 F.3d

921, 929 (7th Cir. 2013).

       Standing is a jurisdictional requirement of which Plaintiffs bear the burden.           Apex

Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443 (7th Cir. 2009). In a factual challenge

to subject matter jurisdiction, unlike a facial challenge, the complaint is formally sufficient but

the contention is that there is in fact no subject matter jurisdiction. Id. at 444. In such cases,

"[t]he district court may properly look beyond the jurisdictional allegations of the complaint and

view whatever evidence has been submitted on the issue to determine whether in fact subject

matter jurisdiction exists." Ibid. (internal quotation marks and citation omitted). There is no

presumptive truthfulness to Plaintiffs' allegations, and the existence of disputed material facts

does not preclude the court from evaluating the jurisdictional issues. Ibid.



                                                 4
                                                                                   302328722v1 1008237
        2:18-cv-02101-CSB-EIL # 30             Page 5 of 8



                                            ARGUMENT

     MINIK'S AND VALDEZ'S CLAIMS FOR PROSPECTIVE RELIEF ARE MOOT IN
THAT, AS NON-STUDENTS, THERE IS NO REAL AND IMMEDIATE HARM THAT IS
REDRESSABLE BY THE COURT.

        Federal courts are restricted by Article III of the Constitution to the resolution of cases

and controversies. That restriction requires that the party who invokes federal jurisdiction have

standing. Davis v. FEC, 554 U.S. 724, 732 (2008). "To qualify for Article III standing, a

claimant must present an injury that is concrete, particularized, and actual or imminent; fairly

traceable to the defendant's challenged behavior; and likely to be redressed by a favorable ruling.

Ibid., citing Injan v. Defenders of Wildlife, 504 U.S. 555, 560-561 (1992). Article III demands

that "an actual controversy… be extant at all stages of review, not merely at the time the

complaint is filed." Campbell-Ewald Co. v. Gomez, 136 S.Ct. 663, 669 (2016) (internal citation

omitted). "If an intervening circumstance deprives a plaintiff of a personal stake in the outcome

of the lawsuit at any point during litigation, the action can no longer proceed and must be

dismissed." Ibid. (internal quotation marks and citation omitted). When it is impossible for the

court to grant effectual relief, the case is moot.

        The standing of Minik and Valdez to seek damages for alleged past wrongs does not

grant them standing for prospective relief. "[A] plaintiff must demonstrate standing for each

claim he seeks to press" and "for each form of relief" that is sought. DaimlerChrysler Corp. v.

Cuno, 547 U.S. 332, 352 (2006).

        Where a student plaintiff seeks prospective relief against a school attended by the student,

the case becomes moot and the plaintiff's standing is destroyed when that student no longer

attends the school. Lovell, 888 F.3d at 862 (a student who graduated is no longer subject to

University rules); Moore, 838 F.Supp.2d at 761 (graduation moots a student's claim for

prospective relief from the college).

                                                     5
                                                                                    302328722v1 1008237
          2:18-cv-02101-CSB-EIL # 30                   Page 6 of 8



         This reasoning is not limited to the graduation of a plaintiff-student. In Campbell v.

Lamar Inst. of Technology, 842 F.3d 375 (5th Cir. 2016), the plaintiff there claimed a violation of

federal law when the university he was attending failed to grant his requested disability

accommodation. In addition to damages, the plaintiff sought declaratory and injunctive relief

pertaining to accommodations in the future. During the litigation, the plaintiff withdrew from

the school for reasons unrelated to the case. The court held that the plaintiff lacked standing:

                  [Plaintiff's] alleged prospective injury is entirely speculative,
                  hypothetical, and lacks imminence, as [plaintiff] withdrew from
                  [the college]….       The likelihood of [the college's] denying
                  [plaintiff] reasonable disability accommodations in the future is
                  therefore too remote to state a cognizable injury in fact….
                  Because injunctive or declaratory relief against [the college] would
                  not benefit [plaintiff], a non-student, any possibility of future
                  injury is not redressable by the court and he lacks standing to assert
                  a claim for equitable relief.

Id. at 382.

         Minik and Valdez are no longer students at the University. Hence, they no longer face

any threat of injury under the University rules or Student Code. Their departure from the

University for reasons unrelated to this litigation renders the University powerless to affect their

rights. 2 The claims of Minik and Valdez for prospective relief are moot, depriving them of

standing and depriving this Court of jurisdiction.




2
           In Esfeller v. O'Keefe, 391 Fed. Appx. 337 (5th Cir. 2010), the Court held that a disciplinary sanction on the
plaintiff's student record meant that the case was not rendered moot because of the student's departure. That is not
the case here. The academic records and transcripts of Minik and Valdez show no indication of discipline.


                                                           6
                                                                                                     302328722v1 1008237
        2:18-cv-02101-CSB-EIL # 30          Page 7 of 8



                                        CONCLUSION

       For the reasons stated herein, the University Defendants pray that the Court dismiss the

claims of Minik and Valdez for prospective relief.

                                                     Respectfully submitted,


                                                     /s/Charles R. Schmadeke
                                                     Charles R. Schmadeke (#2489813)
                                                     Hinshaw & Culbertson LLP
                                                     400 South Ninth Street, Suite 200
                                                     Springfield, IL 62701
                                                     Telephone: 217-528-7375
                                                     Facsimile: 217-528-0075
                                                     Email: cschmadeke@hinshawlaw.com

                                                     Attorneys for University Defendants




                                                7
                                                                                 302328722v1 1008237
        2:18-cv-02101-CSB-EIL # 30    Page 8 of 8



                            CERTIFICATE OF SERVICE

       I hereby certify that on October 3, 2018, I electronically filed the foregoing
MEMORANDUM OF LAW SUPPORTING UNIVERSITY DEFENDANTS' MOTION TO
DISMISS MINIK'S AND VALDEZ'S CLAIMS FOR PROSPECTIVE RELIEF DUE TO
MOOTNESS AND LACK OF STANDING with the Clerk of Court using the CM/ECF system
and served upon counsel of record:

Whitman H. Brisky               Email: wbrisky@mauckbaker.com

Ellyn J Bullock                 Email: ellyn@solbergbullock.com



                                             /s/Charles R. Schmadeke
                                             Charles R. Schmadeke (#2489813
                                             Hinshaw & Culbertson LLP
                                             400 South Ninth Street, Suite 200
                                             Springfield, IL 62701
                                             Telephone: 217-528-7375
                                             Facsimile: 217-528-0075
                                             Email: cschmadeke@hinshawlaw.com




                                         8
                                                                       302328722v1 1008237
